Citation Nr: 1018063	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  03-32 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for heart disorders, 
diagnosed as mitral stenosis and atrial fibrillation, status 
post open mitral commissurotomy with cardiopulmonary bypass 
and congestive heart failure, as secondary to service-
connected malaria.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from April and September 2003 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The April 2003 
rating decision denied entitlement to a TDIU and the 
September 2003 rating decision denied entitlement to service 
connection for heart disorders.

The Veteran appealed the denials of both claims and in July 
2004, the Board denied entitlement to service connection for 
heart disorders, diagnosed as mitral stenosis and atrial 
fibrillation, status post open mitral commissurotomy with 
cardiopulmonary bypass and congestive heart failure, and 
remanded the TDIU claim for additional development.  

The appellant appealed the Board's denial of entitlement to 
service connection for to service connection for heart 
disorders, diagnosed as mitral stenosis and atrial 
fibrillation, status post open mitral commissurotomy with 
cardiopulmonary bypass and congestive heart failure, to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2005, the Court issued an order that granted a 
Joint Motion for Remand, vacated the Board's September 2005 
decision denying the issue of entitlement to service 
connection for to service connection for heart disorders, 
diagnosed as mitral stenosis and atrial fibrillation, status 
post open mitral commissurotomy with cardiopulmonary bypass 
and congestive heart failure, and remanded the matter to the 
Board for action in compliance with the motion.  The July 
2004 remand of the TDIU issue was not disturbed.

Thereafter, in May 2006 the Board remanded the claim of 
entitlement to service connection for to service connection 
for heart disorders, diagnosed as mitral stenosis and atrial 
fibrillation, status post open mitral commissurotomy with 
cardiopulmonary bypass and congestive heart failure, for 
additional development.

When the claim of entitlement to service connection for heart 
disorders, diagnosed as mitral stenosis and atrial 
fibrillation, status post open mitral commissurotomy with 
cardiopulmonary bypass and congestive heart failure, was most 
recently before the Board in September 2009, a request was 
made for an expert medical opinion fro the Veterans Health 
Administration (VHA).  The VHA medical opinion has been 
obtained and the case is now back before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the Agency 
of Original Jurisdiction via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's heart disorders, diagnosed as mitral stenosis 
and atrial fibrillation, status post open mitral 
commissurotomy with cardiopulmonary bypass and congestive 
heart failure, were not present in service, were not 
manifested within one year of the Veteran's discharge from 
service, and are not etiologically related to service or 
service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran's heart disorders, diagnosed as mitral 
stenosis and atrial fibrillation, status post open mitral 
commissurotomy with cardiopulmonary bypass and congestive 
heart failure, were not incurred or aggravated during active 
service, and the incurrence or aggravation of such heart 
disorders during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  The Veteran's heart disorders, diagnosed as mitral 
stenosis and atrial fibrillation, status post open mitral 
commissurotomy with cardiopulmonary bypass and congestive 
heart failure, are not proximately due to or the result of 
service-connected malaria.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in February 2003, June 2006, 
and November 2006, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the June 
and November 2006 notice letters informed the Veteran as to 
disability ratings and effective dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claims were readjudicated by 
the RO in July 2009, after proper VCAA notice was provided 
and after the Veteran had an opportunity to respond.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and a VHA medical opinion.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its May 2006 remand.  Specifically, the RO 
was instructed to 1) provide the Veteran with a corrective 
notice required under Dingess, supra; 2) ask the Veteran to 
identify all health care providers who have treated him for 
his cardiovascular disorders and obtain records from the 
identified providers; and 3) provide the Veteran with a VA 
examination.  The Board finds that the RO complied with these 
instructions by providing the Veteran with VCAA notice 
required under Dingess and by obtaining treatment records.  
The Board further finds that the VA examination report 
substantially complies with the Board's May 2006 remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

Governing Laws and Regulations for Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Moreover, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection 
for heart disorders, diagnosed as mitral stenosis and atrial 
fibrillation, status post open mitral commissurotomy with 
cardiopulmonary bypass and congestive heart failure, because 
they were caused by his service-connected malaria.

Service treatment records do not show any complaints of, or 
treatment for hypertension or any other heart disorders.  
They do show that the Veteran was hospitalized from May 29, 
1952 to June 12, 1952 for malaria.  The Veteran's August 1953 
separation examination report reveals normal clinical 
findings for the Veteran's heart and vascular system.

At a March 1953 VA examination, the Veteran's blood pressure 
reading was 136/70 and clinical findings for his 
cardiovascular system were noted as normal.  The diagnoses 
include no evidence of malaria.

In an April 1953 rating decision, the Veteran was awarded 
service connection for malaria and assigned a noncompensable 
(zero percent) disability rating, effective from August 27, 
1952.  This rating has remained unchanged and the Veteran has 
not indicated that his malaria has been active since his 
discharge from service.

Post-service VA treatment records show that the Veteran was 
hospitalized in December 1990 for mitral stenosis, atrial 
fibrillation and a history of hypertension.  The Veteran 
presented with a 5-year history of hypertension and atrial 
fibrillation manifested by exertional shortness of breath.  
He denied any chest pain, orthopnea, paroxysmal nocturnal 
dyspnea, pedal edema, or any history of cerebrovascular 
accident/transient ischemic attack (TIA).  The Veteran had 
been followed by the cardiology service at the Murfreesboro 
VAMC since 1987, where he had received various 
electrocardiograms (ECGs) and echocardiograms (ECHOs) and was 
told about one month prior that his "closed off" valve and 
"large heart" needed further evaluation.  The Veteran had 
left and right heart catheterization, which showed moderately 
severe mitral stenosis with variance in mitral valve area.  
An open mitral commissurotomy was performed.

Subsequent VA medical records through 2009 show diagnoses of, 
and treatment for, hypertension, congestive heart failure, 
TIA/stroke, mitral stenosis, atrial fibrillation, and 
rheumatic valve disease with evidence of mitral and aortic 
involvement.  VA treatment records from 2000 note 
specifically that the Veteran never had rheumatic heart 
disease.  VA treatment records from 2008 note that the 
Veteran has a history rheumatic heart disease.

In his October 2003 VA Form 9, the Veteran indicated that he 
was told by his doctors that his malaria caused his current 
heart problems.  He further indicated that he has never had 
rheumatic fever.

An August 2008 VA examination report notes that the Veteran 
was diagnosed with congestive heart failure in the 1990s and 
he had two prior mitral valve replacements.  It was also 
noted that he has atrial fibrillation.  These diagnoses came 
about long after his malaria bout.  The examiner stated that 
he could not opine whether the Veteran's heart disorders are 
proximately due to the service-connected malaria without 
resorting to mere speculation.

An October 2008 VA examination report notes that the 
Veteran's heart problems are of an unknown etiology.  The 
examiner stated that he could not opine whether the Veteran's 
heart disorders are proximately due to the service-connected 
malaria without resorting to mere speculation.  The examiner 
noted that the Veteran had no heart symptoms at service 
discharge, but the Veteran states that he had problems ever 
since them.  The first post-service medical records of 
cardiac symptoms are from the 1980s, which is 30 years after 
discharge.  The examiner specifically noted that there was no 
evidence of, and the Veteran denied having had, rheumatic 
fever.  The examiner pointed out that rheumatic fever causes 
heart problems.  However, because the Veteran has no medical 
history of rheumatic fever, the examiner could not give an 
opinion.

The VHA opinion dated in October 2009 notes that the 
Veteran's service treatment records indicate symptoms of 
fever and malaise in May 1952.  A blood smear was positive 
for Plasmodium vivax.  The diagnosis of malaria was made and 
the Veteran was successfully treated with quinine and 
atabrine.  The August 1952 separation examination was normal 
and did not indicate any symptoms or signs of chronic 
infectious diseases or cardiac diseases.  The VA physician 
opined that the Veteran had typical symptoms of malaria in 
service, to include the incubation period, as well as the 
blood smear test.  As such, the examiner opined that it is 
highly likely that the Veteran did suffer from malaria in May 
1952.  The examiner noted the multiple heart problems and 
procedures that the Veteran underwent after service.  The 
examiner stated that there is no documentation indicating 
that the Veteran had heart failure when he had malaria in 
1952.  The examiner opined that in the great majority of 
cases, mitral stenosis (from which the Veteran suffers) is 
caused by rheumatic involvement of the mitral valve.  Fifty 
to 70 percent of these patients report a history of rheumatic 
fever.  The examiner opined that it is highly unlikely that 
the service-connected malaria is associated with the 
Veteran's mitral stenosis.  The examiner reasoned that 
medical knowledge to date reveals that malaria does not cause 
valvular heart disease, nor does it aggravate preexisting 
valvular conditions.

With respect to the service connection claim on a direct 
basis, the Board notes that there is no evidence of any heart 
problems during service or until approximately 30 years 
thereafter, and there is no medical opinion linking the 
Veteran's current heart problems to service.  

With respect to the claim on a secondary basis, there are two 
medical opinions (found in the August and October 2008 VA 
examination reports) which indicate that the issue of whether 
the Veteran's heart disorders are proximately due to or the 
result of the service-connected malaria cannot be determined 
without resort to mere speculation.  No rationale is given 
for the failure to render an opinion in either report.  
Additionally, no medical treatment record contains an opinion 
linking the current heart problems to the malaria.

The October 2009 VHA opinion, however, unequivocally states 
that medical knowledge to date does not show that malaria 
causes or aggravates the valvular heart disease that the 
Veteran is diagnosed with.  As such, and due to the fact that 
the majority of valvular heart disease cases are attributed 
to rheumatic fever, which the Veteran has denied having, and 
which there is no evidence of in the record, the VHA opinion 
notes that it is highly unlikely that the service-connected 
malaria is associated with the Veteran's mitral stenosis.  

In essence, the evidence linking the Veteran's heart 
disorders to service or service-connected disability is 
limited to the Veteran's own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced certain symptoms 
since military service, the evidence fails to support his 
recollections.  As noted above, service treatment records 
make no mention of any heart problems.  Further, no cardiac 
abnormalities were evident when he was examined for service 
separation.  Heart problems were initially documented 
approximately three decades after his service separation, and 
no opinion linking any heart condition to military service or 
service-connected disability has been presented.  Notably, 
less than one year after service separation, in March 1953, 
cardiac examination was normal.  Therefore, the presumption 
of in-service incurrence is not for application.  38 U.S.C.A. 
§§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  Additionally, there also is no basis 
to award service connection for heart disorders based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  In this regard, the presumption of in-service 
incurrence is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309.  Further, the 
Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, service connection for the Veteran's heart 
disorders is not warranted on either a direct or a secondary 
basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   





ORDER

Service connection for heart disorders, diagnosed as mitral 
stenosis and atrial fibrillation, status post open mitral 
commissurotomy with cardiopulmonary bypass and congestive 
heart failure is denied.


REMAND

The Veteran's claim for entitlement to TDIU was remanded by 
the Board in July 2004.  The purpose of the remand was to 
send the Veteran a letter that complies with the VCAA and to 
schedule an orthopedic, muscle, and skin examinations to 
determine the nature and extent of the service-connected 
residuals of shell fragment wounds (SFWs) to the right thigh, 
multiple scars of both thighs, degenerative arthritis of the 
right knee, and neuroma of the right saphenous nerve.  Since 
that time, an August 2004 letter was sent to the Veteran and 
a VA examination was conducted in July 2004; however, the AOJ 
did not readjudicate the issue of entitlement to a TDIU.  
Notably, the September 2005 Joint Motion for Remand (JMR) 
that pertained to the issue of entitlement to service 
connection for heart disorders, and the September 2005 Order 
granting the JMR, did not disturb the July 2004 remand on the 
issue of entitlement to a TDIU.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Readjudicate the Veteran's TDIU claim, 
including review of the additional 
evidence obtained on remand.  In 
particular, review of the claim should 
include consideration of the provisions of 
the former and current skin rating 
criteria; separate ratings for the various 
areas of the body involved (for example, 
separate ratings for scars on both thighs) 
and all applicable diagnostic codes under 
38 C.F.R. §§ 4.71a, 4.73, 4.88b, 4.118, 
and 4.124a (2009) for the Veteran's 
residuals of SFWs of the right thigh and 
his right knee disability; and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.55, 4.56 (2009).  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


